Citation Nr: 1205962	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for degenerative disc disease of the lumbar spine, assigned a 10 percent rating prior to September 17, 2010, for functional impairment of the spine, assigned a 20 percent rating as of that date for functional impairment of the spine, and assigned a separate 10 percent rating for neurological impairment in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1969 and from February 1973 to December 1982.  The Veteran also had service with the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for degenerative disc disease of the lumbar spine and for right leg sciatica associated with degenerative disc disease of the lumbar spine, and assigned a 10 percent rating for each, effective June 28, 2005.

In April 2010, the Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims files.

In October 2011, the agency of original jurisdiction increased the Veteran's rating for service-connected lumbosacral spine disability from 10 percent to 20 percent, effective September 17, 2010, but this did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The RO also granted the Veteran a temporary total evaluation, from December 15, 2009, through January 31, 2010, for convalescence based on spine surgery.

In October 2011, the RO granted the Veteran a separate 10 percent rating for tender scar of the lumbar spine, effective September 17, 2010.  The Veteran has appealed neither the rating nor effective date for this separate rating.

REMAND

At his April 2010 Board hearing, the Veteran reported a significant increase in the severity of his symptoms since his last VA examination in August 2007, including atrophy of his right calf as a result of radiculopathy.  The Veteran also submitted a private record at the time of his hearing, also dated in April 2010, confirming that the Veteran had right mid-calf muscle atrophy secondary to his degenerative disc disease of the lumbar spine.  As such, the claims were remanded for further development, including providing the Veteran with a new examination.  In response to the Board's July 2010 remand, the Veteran was afforded a VA examination in September 2010.  On examination, however, the physician found that the Veteran had normal muscle tone with no atrophy.  At the time of the examination, the physician was unable to review the claims file.  He subsequently reviewed the file and made no changes to the original report.  The discrepancy between the April 2010 private record noting atrophy and the September 2010 examination findings were not discussed.

Accordingly, the Board finds that this examination was inadequate.  The Veteran submitted an April 2010 private record clearly noting right calf atrophy secondary to his degenerative disc disease radiculopathy.  There appears to be an error in the VA examiner's findings of normal muscle tone with no atrophy.  If there was not an error, the examiner should have discussed the April 2010 private record and why there was a discrepancy.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The Board finds the VA examination to be inadequate for the reasons discussed above.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his degenerative disc disease and associated right leg sciatica.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The VA examiner also noted that the Veteran was advised by his physician that he should undergo a lumbar fusion.  Accordingly, records of a lumbar fusion performed since the September 2010 VA examination, if any, should also be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Tampa, Florida VA Medical Center and Brooksville Clinic, as well as any other outstanding records pertinent to the Veteran's claim (to include records of a lumbar fusion performed since September 2010, if any). 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's degenerative disc disease of the lumbar spine and all associated neurological impairment.  The claims files must be made available to and reviewed by the examiner.

All indicated studies, including range of motion studies in degrees, should be performed.  Neurologic studies for sciatica should also be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination in terms of degree of additional range of motion loss, if feasible.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should describe any neurological impairment associated with the service-connected degenerative disc disease of the lumbar spine, to include diagnosis and severity in terms corresponding to the VA rating schedule.  The examiner should address whether the Veteran has any loss of muscle tone and/or atrophy of the right leg, and specifically discuss the April 2010 private record documenting right calf muscle atrophy.

In addition, the examiner should provide an opinion concerning the impact of the degenerative disc disease and all associated neurological impairment on the Veteran's ability to work.  The rationale for all opinions expressed must be explained.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

